Per Curiam,
It is unnecessary to recite the facts upon which the questions involved in this contention depend. They are sufficiently presented in the opinion of the learned president of the 24th judicial district who specially presided at the hearing.
From a careful consideration of the record we are all satisfied there was no error in holding that the personal property bequeathed by the testator to bis widow is primarily liable to the payment of the residue of his debts, and in decreeing accordingly. There is nothing in the record that would justify us in sustaining any of the specifications; nor do we think any of the questions involved requires further discussion. They have been sufficiently considered and correctly disposed of by the court below.
For reasons given in the opinion referred to, the decree is affirmed and appeal dismissed at appellant’s costs.